Honorable Wa1ter.L. Bell     OpinionsHo. S.-l70
Executive Director   "     .~ : ,-.
State Board of Control      Re: Construction of Section.
Austin, Texas                     21 of Article XVI. of the ~~
                                  Constitution of Texas a,s
                                  to the purchase offuel
Dear Mr.-Bell:                    for State departments. i
        ~Your opinion request reads as follows:
         "Section 21 ~ofArticle .XVI of the Constitui
     tion of Texas provides in substance, with,,other
     provisions not material to this request, that
     all :fuel used inthe legislative~,andother de-,.    .~~
     partments of the government shall be furnished    ..
     under contract to be given to the lowest respon-
     sible bidder and under such regulations as'-shall '.
     be prescribed by law and all such contracts shall ,.1,:
     be subject to the approval of the Governor,
     Secretary of State and Comptroller.,
         "Under Article .634,of~the Revised Civil Stat-  ~:
     utes, the Board of Control is made the purchasing
     agent for all supplies, except perishable goods,
     which are used by the departments and inst.itutions :
     of the State. The Board also handles utility con-
     tracts for the state ~buildingswhichare in its
     custody. In carrying out .these duties it is neces-
     sary for us to determine whatcontracts made by
     the Board~come withinthis constitutional provi-
     sion. We request.your opinion on the following
     questions:
         "(1) Does the term 'fuel' as used in Section
     21 of Article XVI of the Constitution include gas-
     oline and other motor fuels which,are purchased
     and used exclusively for operating automobiles,
     trucks, airplanes, boats or other types of vehi-
     cles?
         "(2) Do contracts for the purchase of gasoline,
     diesel fuel, propane, butane, and similar typesof
     fuel for stationary power or heating purposes come
     within this provision?
                                                               r   -.




Hon. Walter L. Bell, page 2 (S-170)


         “(3)  DO contracts for the purchase of gas
     which is furnished by connection with a public
     utility system come within this provision?"
         Webster's International Dictionary defines fuel as
"any matter used to produce heat or power by burning, as
wood, coal, peat, petroleum, gas." Another definition is
"any matter used to produce heat or power by combustion."
This definition includes all the substances listed in your
inquiry, but we can not conclude that Section 21 applies to
all ~purchases of fuel, regardless of the use to which it is
put. We must examine the full wording of the section and
determine the intended scope of the language "fuel used in
the departments of the government."
          The primary rule of interpreting and construing a
 constitutional provision is to ascertain the intention of the
 people in adopting it; and to give effect to that intention.
 Cox v. Robison, 105 Tex. 426, 150 S.W. 1149 (1 12); Williams
 v. Castleman, 112 Tex. 193, 247 S.W. 263 (19223 .* The language
 of constitutional provisions should be construed as the
 voters at the time of its adoption would reasonably have
 understood it to be. Orndorff v. State, 108~S.W.2d 206 (Tex.
'Civ.App. 1937, error ref.). In arriving at the intended
-meaning of the language, the history of the time and the con:
 ditions prevailing at the time of its adoption may be con-
 sidered. Grass.0v. Cannon Ball Motor Freight Lines, 125 Tex.
154, 81 S.W.2d 482 (1935). The fact that new conditions not
 known to the framers of the Constitution have arisen since
 its adoption does not prevent the application of the terms
 used as then intended to new and changed conditions if such
 new and changed conditions come within the purpose, meaning
 and intent of the framers. Western Co. v. Sheppard, 181
S.W.2d 850 (Tex.Civ.App.~l944 errorref.). But where con-
 ditions have changed since thi time of adoption, "it is a
 proper inquiry, in ascertaining whether a certain lnterpre-
 tation should be given to the language of the Constitution,
 to consider whether its framers and the voters by~whom it
 was adopted intended the consequences which must follow such
 interpretation." Kay v. Schneider, 110 Tex. 369, 378, 218
S.W. 479, 221 S.W. 880 (1920).
         To answer your first two questions, we must deter-
mine the scope of the words "fuel used in the departments of
the government"~in the light of the conditions which existed
at the time this provision was adopted in 1876.   At that
time the use of fuel by the departments of the state govern-
ment was confined to heating and lighting the buildings in
which the departments were housed. This is the general
nature ~of the use which the language of Section 21 suggests
       .Hon. Walter L. Bell, page 3 (S-170),::


         and which was within the contemplation of ,its adopters. It
         would be unreasonable to assume thatthey envisioned the
         time when the departmen~tswould be using-fuel for operating
         vehicles or thatthey would have intended Section 21 to
         encompass such a use. The problems connected~with refuel-
         ing vehicles are so different from those involved in the re-
         fueling ~ofequipment,used for.providing light,.heat, and
         similar~services at f~ixed,locationsthat the adopters could
         not reasonably have Mtended the consequencea which would
         follow from an interpretation which would place.fuel ,for
         operation of vehicles within the,terms of Section 21. It
         should -be noted, further, that Section 2lwas not framed to
         include all supplies required by the departments of the
         government. - It ~selectedonly a limited number of items..::
,,w
         Our research into the extent of governmental activities at,
 _,,
         tha~tperiod does not reveal whetherany departments of the
         government maintained their own transportation.facil,itie,s~‘as
< .,     anincident.to carrying out their duties. Whether..they,did
.~.      or.not; it is ~evidentthat if the framers of the Constitu-
        .tion-had~intendedto regulate the purchase of the commodity
.Ron. Walter L. Bell, page 4 (S-170)


passin on a related question, Attorney General's Opinion
V-941 1949) states:
         "A public utility is usually a monopoly oper-
     ating under a franchise with the tgpe'of service
     defined and rates controlled. These factors make
     purchase of public utility services on the basis
     of competitive bids impracticable. The courts
     have.recognized these conditions and have held
     that purchases of utility services do not come
     within the statutes which require 'supplies' to
     be purchased by competitive bidding."
The same reasoning is applicable to the present question.
Section 21 embraces only those contracts which are the
proper subject of competitive bidding and on which the re-
quirement for approval would serve as a check against ex-
cessive contract prices. It is our opinion that the pur-
chase of gas from a public utility by connection with a
community system at a price which is within the established
rates charged by the utility does not come within the pro-
visions of this section.
                           SUMMARY
         Section 21 of Article XVI of the Texas Con-
     stitution, which regulates the purchase of fuel
     used by the departments of the government, does
     not apply to the purchase of gasoline and other
     motor fuels used for operating vehicles. It
     applies to the purchase of fuel, including gas-
     oline, diesel fuel, propane, butane, and other
     fuels, which is used for furnishing stationary
     power, heat, light, and similar services at the
     premises which the departments occupy. It does
     not apply to the purchase of gas from a public
     utility system at a price which is within the
     established rate charged by the utility.
APPROVED:                         Yours very truly,
Davis Grant                       JOHN BEN SRRPPRRD
Reviewer                          Attorney General
J. A. Amis, Jr.
Reviewer
Will Davis
Special Reviewer                      Assistant
Robert S. Trotti
First Assistant
John Ben Shepperd
Attorney General